         Case 1:20-cv-01413-AJN Document 15
                                         16 Filed 11/17/20 Page 1 of 1



                                                                            HUNTON ANDREWS KURTH LLP
                                                                            200 PARK AVENUE
                                                                            NEW YORK, NY 10166-0005

                                                                            TEL 212 • 309 • 1000
                                                                            FAX 212 • 309 • 1100

                                                                            JENNIFER L. BLOOM
                                                                            DIRECT DIAL: 212 • 309 • 1314
                                                                            EMAIL: jbloom@hunton.com

 November 17, 2020                                                          FILE NO: 121271.0000017



Via ECF

Hon. Alison J. Nathan, District Judge
United States District Court
Southern District of New York
                                                                           11/17/2020
40 Foley Square
New York, New York 10007

          Re:     McGlynn v. Oath Inc., 1:20-cv-01413 (AJN)

Dear Judge Nathan:

We represent Oath Inc. (“Oath”) in the above matter and write pursuant to Your Honor’s
Individual Practice Rule 1.D to respectfully request an adjournment of the post-discovery
conference presently set for November 20, 2020.

This is Oath’s first request for an adjournment of a conference. Oath requests this
adjournment due to a scheduling conflict. This adjournment will not affect any other
scheduled dates. Undersigned counsel has conferred with counsel for Plaintiff, Richard
Liebowitz, who consents to the requested adjournment. Counsel for both parties are available
for a conference on December 4, 2020, January 8, 2021 and January 22, 2021.

                                                    Respectfully submitted,




                                                    Jennifer L. Bloom


cc:       Counsel of record (via ECF)
                                                                                 7KHSRVWGLVFRYHU\FRQIHUHQFHLV
                                                                                 KHUHE\DGMRXUQHGWR-DQXDU\
                                                                                 DWSP
                                                                                 6225'(5('


                                                                                                            11/17/2020



      ATLANTA AUSTIN BANGKOK BEIJING BOSTON BRUSSELS CHARLOTTE DALLAS DUBAI HOUSTON LONDON LOS ANGELES
      MIAMI NEW YORK NORFOLK RALEIGH/DURHAM RICHMOND SAN FRANCISCO THE WOODLANDS TYSONS WASHINGTON, DC
121271.0000017 EMF_US 82722945v2               www.HuntonAK.com
